Case 1:19-cv-03830-ENV-PK Document 2 Filed 07/02/19 Page 1 of 6 PageID #: 22




  7/2/2019                                    /s/Priscilla Bowens
Case 1:19-cv-03830-ENV-PK Document 2 Filed 07/02/19 Page 2 of 6 PageID #: 23
Case 1:19-cv-03830-ENV-PK Document 2 Filed 07/02/19 Page 3 of 6 PageID #: 24




  7/2/2019                                   /s/Priscilla Bowens
Case 1:19-cv-03830-ENV-PK Document 2 Filed 07/02/19 Page 4 of 6 PageID #: 25
Case 1:19-cv-03830-ENV-PK Document 2 Filed 07/02/19 Page 5 of 6 PageID #: 26




   7/2/2019                                   /s/Priscilla Bowens
Case 1:19-cv-03830-ENV-PK Document 2 Filed 07/02/19 Page 6 of 6 PageID #: 27
